 242DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act:All production and maintenance employees and truckdrivers at itsWaco, Texas, poultry dressing plant, excluding managerial, officeclerical, and plant clerical employees, salesmen, driver-salesmen, fieldmen, operating students, supervisors, and guards as defined in the Act.4[Text of Direction of Election omitted from publication.]4 The parties agreed that this unit is appropriate for purposes of collective bargaining.ROCKWELL VALVES, INC.andINTERNATIONAL ASSOCIATION OF MACHIN-ISTS,AFL, PETITIONER.Case No. 16-RC-1550. January 19, 1955Decision and Certification of RepresentativesPursuant to a "Stipulation for Certification upon a Consent Elec-tion" and in accordance with the Rules and Regulations of the Board,an election by secret ballot was conducted on November 5, 1954, in theabove-entitled proceeding under the direction and supervision of theRegional Director for the Sixteenth Region.Thereafter the partieswere furnished with a tally of ballots which showed that of 109 validballots counted 55 were cast for International Association of Machin-ists,AFL, hereinafter called the Petitioner; 10 were cast for UnitedSteelworkers of America, CIO, hereinafter called the Intervenor; and44 were cast against both participating labor organizations.Therewere no challenged ballots and one void ballot.On November 10, 1954, the Employer timely filed its objections tocertification.On November 22, 1954, after an investigation of theseobjections, the Regional Director issued and duly served on the par-ties his report on objections in which he recommended that the Boardoverrule the objections.Thereafter, on November 30, 1954, the Em-ployer filed its exceptions to report on objections and a supportingbrief.The Board, having considered the objections to the certification, thereport on objections, the exceptions thereto and the brief, and the en-tire record in the case, makes the following findings :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act.111 NLRB No. 40. ROCKWELL VALVES, INC.2434.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act : All production and maintenance employeesemployed by Rockwell Valves, Inc., at its Sulphur Springs, Texas,plant, including machinists, machine operators,assemblers,tool cribattendants, shop clerks and janitors, and trainees working within thebargainingunit, but excluding all other employees, including officepersonnel, executives, technical employees, engineers, metallurgists,laboratoryassistants,time-study and methodsengineers,professionalemployees, guards, watchmen, and all supervisors within the meaningof the Act.5.The Employer contends that a runoff election should be held be-cause the ballot tallied as void should have been counted as a vote castagainstboth participating labor organizations, and that therefore therewas no clear majority of votes cast by eligible participants in favor ofanyone of the three choices.The disputed ballot was marked with an "X" opposite both the namesof the Petitioner and the Intervenor.The Employer does not denythat a ballot so marked is invalid as showing ambiguous intent whenviewed in the light of the formal instructions on the notices of elec-tion.However, the Employer maintains that under prevailing customand election rules in Hopkins County, Texas, where the election tookplace, the ballot is valid and clearly shows the voter's intent to scratchout 2 of the 3 choicesas a meansof selecting the third.In its objec-tions to certification and its exceptions to report on objections, the Em-ployer offered evidence as to prevailing custom and election rules in thecounty.We find that the Employer's objections are without merit.As theRegional Director points out in his report on objections, the instruc-tions on the standard notice of election, duly posted in the plant 4days before the election, and on the official secret ballot, were ex-plicit and clear.Moreover, the fact that there were no other voidor challenged ballots among the 110 participating employees is per-suasive evidence of the absence of any general confusion over theproper manner of marking the ballots.We conclude that theprima facieambiguity of the intent of thevoter who marked the ballot in question under our election rules isnot dispelled by the evidence offered by the Employer as to votingprocedures in local political elections in Hopkins County, and thatthe purposes of the Act would not be effectuated by ordering a run-off election under these circumstances.'Accordingly, following theRegional Director's recommendation, we find that there were only109 valid ballots and that the Petitioner's 55 votes constitute a ma-i CfN. L. R. B. v. Whitinsvalle Spinning Ring Company,199 F. 2d 585 (C A. 1)344056-55-vol 111-17 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDjority of valid votes cast.'Therefore, we shall certify the Petitioneras the exclusive bargaining representative of the employees of theEmployer in the appropriate unit.[The Board certified International Association of Machinists.AFL, as the designated collective-bargaining representative of allproduction and maintenance employees employed by Rockwell Valves,Inc.,at its Sulphur Springs, Texas, plant, including machin-ists,machine operators, assemblers, tool crib attendants, shop clerksand janitors, and trainees working within the bargaining unit, butexcluding all other employees, including office personnel, executives,technical employees, engineers, metallurgists, laboratory assistants,time-study and methods engineers, professional employees, guards,watchmen, and all supervisors as defined in the Act.]2 AlbionMalleable Iron Company,104 NLRB 225,Vulcan Furniture ManufacturingCorporation, 97NLRB 1116,and cases cited therein.WHEELING PIPE LINE, INC.andINTERNATIONAL BROTHERHOOD OFTEAMSTERS, CIIAUFFETJRS,WAREHOUSEMEN AND HELPERS OF AMER-ICA,LOCAL No. 568, AFL.Case No. 15-CA-5593. January 20,1955Decision and OrderOn July 14, 1953, Trial Examiner Robert E. Mullin issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefrom,,nd take certain affirmativeaction, asset forth in the copy of the In-termediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain other alleged unfairlabor practices, and recommended dismissal of these allegations ofthe complaint.Thereafter, the Respondent and the General Coun-sel filed exceptions to the Intermediate Report and supporting briefs.The Board has reviewed the rulings made by the Trial Examiner atthe hearing, and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thecase and hereby adopts the Trial Examiner's findings,conclusions,and recommendations except insofar as they are inconsistent with thefindings, conclusions, and order set forth below.'IMember Murdock disagreeswith the majorityfinding that the RespondentviolatedSection 8(a) (1) and(3) of the Act by payinga smaller Christmas bonus in 1952 tothose strikerswho had returned to work than they would have received had they not par-ticipatedin thestrikeHe considerssignificantthe finding of the Trial Examiner, withwhich the majority apparently agree, that the Christmasbonus was not an integral partof the Respondent'swage structure,was not related to wages earned,and was not givenpursuant to any established agreement or commitment to the drivers.On the contrary,111 NLRB No. 43.